Citation Nr: 0807349	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as related to claimed herbicide exposure.

2.  Entitlement to service connection for bilateral 
blindness, to include as secondary to diabetes and as related 
to claimed herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.  This matter is on appeal from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated on a VA Form 9 submitted in May 2005 and 
resubmitted in December 2005 that he wanted a Travel Board 
hearing after he received a hearing at the RO.  The veteran 
attended a formal hearing at the RO in February 2006.  Since 
his initial May 2005 request for a Travel Board hearing, he 
has not submitted a written withdrawal of that request nor 
has he submitted testimony or anything otherwise stating that 
he wishes to withdraw the request.  As a result, the case 
must be remanded to schedule a Travel Board hearing.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 38 C.F.R. § 
20.704.

2.  If he desires to withdraw his request 
for a hearing, the veteran should do so 
in writing and the claims file will be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

